Citation Nr: 0803887	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-31 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to service connection for 
left shoulder osteoarthritis and bilateral knee 
osteoarthritis.  In particular, the veteran claims that these 
disorders were caused by the hot and cold weather in Korea 
and his duties that he performed while in service.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2005). 

An August 2006 statement was received from the veteran's 
private doctor, J.F., M.D.  Dr. J.F. opined that the 
veteran's left shoulder and bilateral knee disorders were 
"more likely than not caused from conditions he endured 
during the Korean War."  However, Dr. J.F. failed to provide 
supporting rationale and bases for the opinion he provided.  
In addition, in his August 2006 letter, Dr. J.F. stated that 
he has treated the veteran for the past 15 to 20 years, 
however the treatment records in the claims file only date 
back to February 1999.  Accordingly, the RO should request 
all of the veteran's treatment records from Dr. J.F.



Accordingly, the case is remanded for the following action:

1.  The RO must contact Dr. J.F. who 
provided the August 2006 opinion and 
request that Dr. J.F. provide all clinical 
records of his treatment of the veteran.  
The RO must also request that he provide 
an underlying rationale for the opinion 
offered in his letter of August 2006, 
indicating that the veteran's left 
shoulder and bilateral knee disorders are 
related to his military service.  Dr. J.F. 
must specifically state any clinical 
findings, bases, and authority for his 
opinion that the veteran's left shoulder 
and bilateral knee disorders are related 
to his military service.  Dr. J.F. must 
provide all information regarding medical 
literature and clinical findings upon 
which his opinion is based.

2.  All attempts to secure the evidence 
listed above must be documented in the 
claims file.  If, after making reasonable 
efforts to obtain named records, such 
records cannot be obtained, the appellant 
must be notified and (a) the specific 
records that cannot be obtained must be 
identified; (b) the efforts that were made 
to obtain those records must be explained; 
and (c) any further action to be taken by 
VA with respect to the claims must be 
noted.  The appellant and his 
representative must then be given an 
opportunity to respond.

3.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for a left shoulder disorder and a 
bilateral knee disorder, including 
consideration of all of the additional 
evidence received since the June 2006 
supplemental statement of the case.  If 
any benefit sought on appeal remains 
denied, the veteran and his representative 
must be furnished a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  The appeal must then 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 76 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


